Name: Commission Regulation (EC) No 269/94 of 4 February 1994 amending Regulation (EEC) No 2781/93 and increasing to 900 000 tonnes the amount of durum wheat held by the Italian intervention agency for which a standing invitation to tender for resale on the internal market has been opened
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 32/22 Official Journal of the European Communities 5. 2. 94 COMMISSION REGULATION (EC) No 269/94 of 4 February 1994 amending Regulation (EEC) No 2781/93 and increasing to 900 000 tonnes the amount of durum wheat held by the Italian intervention agency for which a standing invitation to tender for resale on the internal market has been opened agency put up for sale on the internal market of the Community should be increased to 900 000 tonnes ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organization of the market in cereals ('), as amended by Commission Regula ­ tion (EEC) No 2193/93 (2), and in particular Article 5 thereof, Whereas Commission Regulation (EEC) No 2131 /93 (3), as amended by Regulation (EC) No 120/94 (4), lays down the procedures and conditions governing the offer for sale of cereals held by intervention agencies ; Whereas Commission Regulation (EEC) No 2781 /93 (^ as last amended by Regulation (EC) No 3570/93 (% opened a standing invitation to tender for the resale on the internal market of 800 000 tonnes of durum wheat held by the Italian intervention agency ; Whereas in the present situation on the market the quan ­ tity of durum wheat held by the Italian intervention HAS ADOPTED THIS REGULATION : Article 1 In Article 1 of Regulation (EEC) No 2781 /93 'of 800 000 tonnes' is replaced by 'of 900 000 tonnes'. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 4 February 1994. For the Commission Rene STEICHEN Member of the Commission (') OJ No L 181 , 1 . 7. 1992, p. 21 . 0 OJ No L 196, 5 . 8 . 1993, p. 22. (3) OJ No L 191 , 31 . 7 . 1993, p . 76. 0 OJ No L 21 , 26. 1 . 1994, p. 1 . 0 OJ No L 252, 9 . 10 . 1993, p . 13 . 0 OJ No L 326, 28. 12. 1993, p . 6.